Hascall, J.
While we, in the main, agree entirely with the appellant’s contention regarding the law, yet we do not find that the facts quite meet the requirements necessary to bring the authorities cited effectually to bear upon the question of this appeal, which is, whether, or not, the papers were insufficient because facts were not shown which made a specific sum due to the plaintiffs, over and above all counterclaims.
We find the case at bar even stronger in fundamental facts than Lawton v. Reil, 34 How. Pr. 465; for here the means were furnished by the papers themselves to compute the exact amount of damage claimed by plaintiffs.
Order must he affirmed, with costs and disbursements to respondents.
Conlan , J., concurs.